Case 6:18-cv-01069-RBD-LRH Document 173 Filed 02/03/21 Page 1 of 11 PageID 3732




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA


     JOHN DOE,                                        Case No. 6:18-cv-01069-RBD-KRS

     Plaintiff,                                        Judge: Dalton, Jr.

     v.                                                PLAINTIFF’S MEMORANDUM
                                                       ON ABILITY TO PROCEED AT
     ROLLINS COLLEGE                                   TRIAL ANONYMOUSLY

     Defendants



           Plaintiff John Doe, respectfully submits this Memorandum in Response to the

 Court’s inquiry about the ability of Plaintiff to proceed to trial anonymously.

           Requiring Plaintiff to proceed under his real name would disclose information of

 the utmost intimacy, including education records protected from disclosure by the Family

 Educational Rights and Privacy Act (FERPA), 20 U.S.C. § 1232g; 34 C.F.R. pt. 99. See

 e.g. Roe v. Adams-Gaston, S.D.Ohio No. 2:17-cv-945, 2017 U.S. Dist. LEXIS 181930, at

 *2 (Nov. 2, 2017) (permitting student challenging school disciplinary proceedings related

 to allegations of sexual misconduct to proceed anonymously).1


 1
   Courts overwhelmingly have permitted plaintiffs alleging similar claims against colleges and
 universities to proceed anonymously. See e.g. Doe v. Colgate Univ., N.D.N.Y. No. 5:15-cv-1069,
 2016 U.S. Dist. LEXIS 48787, at *7 (Apr. 12, 2016) (“the Court takes note that courts across the
 country have allowed plaintiffs alleging similar claims against colleges and universities stemming
 from investigations of sexual assault to proceed anonymously”) (collecting cases); Doe v.
 Washington Univ., E.D.Mo. No. 4:19 CV 300, 2019 U.S. Dist. LEXIS 234909, at *3 (Apr. 2, 2019)
 (“Other courts have permitted plaintiffs alleging similar claims against colleges and universities
 to proceed anonymously.”) (collecting cases); Doe v. Univ. of St. Thomas, D.Minn. No. 16-cv-
 1127, 2016 U.S. Dist. LEXIS 193775, at *4-5 (May 25, 2016) (“Numerous courts, considering
 similar cases, have allowed plaintiffs to proceed pseudonymously in large part because of the very
 intimate nature of the claims at issue.”) (collecting cases). This is true also in this Circuit. See
                                                  1
Case 6:18-cv-01069-RBD-LRH Document 173 Filed 02/03/21 Page 2 of 11 PageID 3733




                                            ARGUMENT

        Defendant was never charged with a crime. He has never been accused of any

 misconduct in any legal proceeding. This case is about whether Rollins College complied

 with its policies and procedure; this case is not about John Doe’s underlying “guilt” or

 “innocence.” See Doe v. Brown Univ., 210 F. Supp. 3d 310, 313 (D.R.I. 2016) (“It is not

 the Court's role to determine the facts of what happened between” accused student and

 alleged victim of sexual assault).

 A.     Standard

        The Eleventh Circuit has identified several factors for courts to consider in

 determining whether a party should be permitted to proceed anonymously. These factors

 include:

        (1) whether the party challenges government activity;

        (2) whether the party will be “required to disclose information of the utmost intimacy,”;

        (3) whether the party will be coerced into admitting illegal conduct or the intent to commit
            illegal conduct, thereby risking criminal prosecution;

        (4) whether the party is a minor;

        (5) whether the party will be exposed to physical violence should he or she proceed in their
            own name; and

        (6) whether proceeding anonymously “pose[s] a unique threat of fundamental unfairness
            to the defendant.”




 also Doe v. Univ. of S. Alabama, S.D.Ala. No. 17-0394, 2017 U.S. Dist. LEXIS 145587, at *15
 (Sep. 8, 2017) (granting motion to proceed anonymously); Doe v. Univ. of S. Florida Bd. of
 Trustees, M.D.Fla. No. 8:15-cv-682, 2015 U.S. Dist. LEXIS 69804 (May 29, 2015) (case resolved
 without discussion of issue of anonymity).

                                                 2
Case 6:18-cv-01069-RBD-LRH Document 173 Filed 02/03/21 Page 3 of 11 PageID 3734




 Plaintiff B v. Francis, 631 F.3d 1310, 1316 (11th Cir. 2011). Courts may consider other

 factors as well based on the particularities of each case, and no single factor is necessarily

 dispositive. Doe v. Frank, 951 F.2d 320, 323 (11th Cir. 1992) (per curiam).

 B.     This Court Should Not Reconsider The Prior Order On This Issue

        On August 30, 2018, this Court (Spaulding, M.J.) denied Defendant’s Motion to

 Require Plaintiff to Proceed Under His Legal Name. (Doc#28.) This Court found that

 “requiring Plaintiff to disclose his true identity could cause the type of harm his complaint

 seeks to redress: harm to his reputation and future prospects based on a permanent, public

 link to these sexual assault allegations.” Order at PageID#241. Defendant never objected

 to this Order.

        Plaintiff acknowledges that Magistrate Judge Spaulding denied the Motion “without

 prejudice” and indicated, “If necessary, Defendant may again raise the issue at a later stage

 of the proceedings.” Order at PageID#242 (emphasis supplied). While this Court, thus,

 left the door open to consider the issue anew for jury trial, nothing about the upcoming jury

 trial makes disclosure of Plaintiff’s name now “necessary” and the balancing of the

 Plaintiff B. v. Francis factors is not affected by the stage of the litigation.2 The Eleventh

 Circuit recently observed that in considering the Plaintiff B. v. Francis factors, it makes no

 difference whether a case is proceeding to trial or at an early, pre-trial stage. S.B. v. Florida

 Agricultural & Mech. Univ. Bd. of Trustees, 823 F.App'x 862, 866 (11th Cir. 2020). The


 2
   In Plaintiff B v. Francis, for example, the trial court had originally granted plaintiffs leave to
 proceed anonymously, but changed its view on the matter as trial approached. The Eleventh
 Circuit concluded that the district court abused its discretion by requiring the plaintiffs to proceed
 to trial under their real names. 631 F.3d at 1312-1313.

                                                   3
Case 6:18-cv-01069-RBD-LRH Document 173 Filed 02/03/21 Page 4 of 11 PageID 3735




 S.B. court observed that while “a district court may expressly limit a ruling concerning

 anonymity to pretrial proceedings,” the “standard for determining whether a plaintiff may

 proceed anonymously does not differ depending on the stage of litigation.” 823 F.App'x

 at 866. The court added that the Plaintiff B. v. Francis test applies in “both pretrial and

 trial settings.” Id.

 C.      Other Courts Have Maintained Anonymity Through Trial

         Plaintiff’s Counsel has been actively involved in litigation involving student

 discipline for years. Counsel represents to the Court that he is aware of only two similar

 federal cases that have proceeded to jury trial. Doe v. Univ. of the South, E.D. Tenn. No.

 4:09-cv-00062 (jury verdict September 2, 2011; Doe v. Trustees of Boston College, D.

 Mass. No. 1:15-cv-10790 (jury verdict September 23, 2019). Both the Univ. of the South

 and Boston College courts permitted student-plaintiffs to proceed anonymously through

 jury trial.

 D.      Application of Plaintiff B v. Francis Test

         Factors (2) and (6) as set forth on Plaintiff B v. Francis are relevant. As shown

 below, these factors favor granting Plaintiff continued leave to proceed anonymously.

         1.     The Disclosure Of The Plaintiff’s Name Would Forever Associate Him
                With Allegations Of Sexual Misconduct

         The allegations on this case concern a matter of utmost intimacy. The fact that this

 case involves an allegation of sexual misconduct by Plaintiff has been found to be

 sufficient, by itself, to justify leave to proceed anonymously. See infra. §D(1)(a). But this

 case involves more than just allegations of an alleged sexual assault by Plaintiff. Instead,


                                              4
Case 6:18-cv-01069-RBD-LRH Document 173 Filed 02/03/21 Page 5 of 11 PageID 3736




 as this Court noted in the Summary Judgment Opinion (Doc#117), one of the issues in this

 case will be “whether Rollins breached the Policy and Responding Party Bill of Rights

 based on the consideration of Doe’s prior sexual history.” Order at PageID#3319. This

 Court observed that the Rollins investigator considered not only his sexual activity with

 women (besides the alleged victim) but conducted a wide-ranging inquiry into “Doe’s prior

 girlfriends.” Order at PageID#3302.

               a.     Courts Have Generally rotected The Confidentiality Of Students
                      Challenging Sexual Misconduct Disciplinary Proceedings

        A number of courts have observed that allegations of sexual assault, in the school

 disciplinary context, could damage a student’s reputation and career prospects. Doe v.

 Cummins, 662 F.App'x 437, 446 (6th Cir.2016) (a finding of responsibility by a school for

 sexual offenses will “have a substantial lasting impact on [students’] personal lives,

 educational and employment opportunities, and reputations in the community”); Doe v.

 Salisbury Univ., 107 F. Supp. 3d 481, 494 (D.Md. 2015) (“The social stigma associated

 with a sexual assault [school disciplinary finding] is deservedly severe.”). The Sixth

 Circuit Court of Appeals said: “Being labeled a sex offender by a university has both an

 immediate and lasting impact on a student's life. The student… could face difficulty

 obtaining educational and employment opportunities down the road.” Doe v. Baum, 903

 F.3d 575, 582 (6th Cir. 2018), citing Doe v. Miami Univ., 882 F.3d 579, 600 (6th Cir.

 2018). Another court, while granting a motion for leave to proceed anonymously, observed

 that “the possible injury to plaintiff resulting from public disclosure of his identity rises

 above the level of mere embarrassment or harm to reputation.” Washington Univ., 2019


                                              5
Case 6:18-cv-01069-RBD-LRH Document 173 Filed 02/03/21 Page 6 of 11 PageID 3737




 U.S. Dist. LEXIS 234909, at *3-4 (Apr. 2, 2019). For this reason, a large number of courts

 have permitted plaintiffs to proceed anonymously after raising allegations of unfair

 treatment in school sexual misconduct disciplinary proceedings. See supra footnote 1

 (collecting cases that collected cases).3

                b.     FERPA Is Evidence Of The Strong Public Policy Favoring
                       Confidentiality Of Student Information

        Congress has, in enacting FERPA, indicated that school disciplinary records should

 be maintained as confidential. FERPA “recognizes an important privacy interest for

 students.” Brown v. Univ. of Kansas, D.Kan. No. 10-2606, 2012 U.S. Dist. LEXIS 24565,

 at *4-5 (Feb. 27, 2012). As one court observed, “the privacy concerns” of students has

 been “vigorously and intentionally protected by Congress.” Stanislaus v. Emory Univ.,

 N.D.Ga. No. 1:05-CV-1496-RWS, 2006 U.S. Dist. LEXIS 110376, at *23 (July 28, 2006).

 See also Krebs v. Rutgers, 797 F.Supp. 1246, 1259 (D.N.J.1992) (noting that “the important

 privacy interests protected by… FERPA reflect the fact that any violation of those

 protected rights presents serious, ‘irreparable’ injury”); Jackson v. Willoughby Eastlake

 Sch. Dist., N.D.Ohio No. 1:16CV3100, 2018 U.S. Dist. LEXIS 49508, at *9 (Mar. 23,

 2018) (noting “FERPA's underlying privacy concerns”).




 3
   This Court’s prior decision in Mancini v. Rollins College, et al. M.D.Fla. No. 6:16-cv-2232-Orl-
 37KRS (March 22, 2017 Order (Doc#34)), is not to the contrary. In Mancini this Court denied a
 motion to proceed anonymously. In that case the student had “provided a good deal of identifying
 information about himself in his pleadings,” so much so that he could be identified via a simple
 internet search.” The plaintiff in Mancini, unlike in this case, also named some defendants
 individually.

                                                 6
Case 6:18-cv-01069-RBD-LRH Document 173 Filed 02/03/21 Page 7 of 11 PageID 3738




        In Roe v. Adams-Gaston, supra, the court specifically relied upon FERPA in

 concluding that Plaintiff's privacy interests substantially outweigh the presumption of open

 judicial proceedings.      2017 U.S. Dist. LEXIS 181930, at *2. The court interpreted

 information protected by FERPA as “information of the utmost intimacy.” Id.4 Consistent

 with Congress’ intent to prevent the public disclosure of student educational records,

 Plaintiff’s identity should be protected in order to avoid deterring students from suing

 educational institutions to vindicate their rights because they fear that they will be

 stigmatized if they are forced to forfeit their FERPA rights and bring suit under their true

 identity. One court noted:

        It makes little sense to lift the veil of pseudonymity that—for good reason—would
        otherwise cover these proceedings simply because the university erred and left the
        accused with no redress other than a resort to federal litigation. In fact, to do so may
        well discourage aggrieved students from seeking recourse when they fall victim to
        defective university disciplinary procedures or may discourage victims from
        reporting sexual misconduct in the first instance.

 Doe v. Rector & Visitors of George Mason Univ., 179 F. Supp. 3d 583, 593 (E.D.Va. 2016).

 Unscrupulous school administrators may be encouraged to violate student rights with the

 expectation that students will not pursue litigation for fear of forfeiting their FERPA rights.




 4
  Contrary to the view of the Roe v. Adams-Gaston court, this Court previously found the reliance
 on FERPA of “little persuasive value.” Order at PageID#238 n. 1. This Court relied upon Doe v.
 Rider Univ., No. CV 16-4882, 2018 WL 3756950, at *4 (D.N.J. Aug. 7, 2018), for this purpose.
 Subsequent court have declined to follow Rider Univ. See e.g. Doe v. Middlesex Cty., D.N.J. Civil
 Action No. 20-8625 (MAS) (ZNQ), 2021 U.S. Dist. LEXIS 7332, at *9 (Jan. 14, 2020) (“the
 balancing of factors in this case are distinguishable from Rider”). The failure to give significant
 weight to FERPA, respectfully, risks permitting the judiciary to substitute its judgment for that of
 Congress as to the nature and significance of the confidentiality of student records.

                                                   7
Case 6:18-cv-01069-RBD-LRH Document 173 Filed 02/03/21 Page 8 of 11 PageID 3739




        2.     Defendant Will Not Suffer Any Prejudice.

        Defendant will not suffer any harm or prejudice if Plaintiff is allowed to remain

 anonymous. See, e.g., Colgate, 2016 U.S. Dist. LEXIS 48787, at *3 (noting an absence

 of harm to the defendant in support of granting leave to proceed anonymously). Other than

 the need to make redactions and take measures not to disclose the identity of students,

 Defendant will not be hampered or inconvenienced merely by Plaintiff’s anonymity. This

 Court previously observed that the identity of Plaintiff is not relevant or essential to the

 claims in this case. Order at PageID#242. And one court noted that the potential

 embarrassment to a school is not prejudice:

         [A]lthough the University… might prefer not to have to defend its internal
        discipline policies regarding claims of sexual assault in the public forum, it
        would have to do so regardless of Mr. Doe's anonymity. Indeed, even absent
        the lawsuit itself, universities everywhere are part of an ongoing public
        conversation regarding these issues on campus.

 Univ. of St. Thomas, 2016 U.S. Dist. LEXIS 193775, at *4-12.

        Defendant, presumably, wishes for the identity of other students implicated in the

 litigation, including Jane Roe, to remain private. Plaintiff agrees.5 See Univ. of S.

 Alabama, 2017 U.S. Dist. LEXIS 145587, at *8 (granting motion to proceed anonymously

 so that all students involved would remain anonymous). Defendant’s prior belief that only

 students seeking to challenge its decisions should be compelled to relinquish anonymity

 gives away the game: Defendant seeks a tactical advantage in making plaintiff litigate


 5
   In the current heated political environment, the disclosure of student names in connection with
 such emotional and high-profile issues could subject Plaintiff, Jane Roe, and other students to
 retaliation or harassment. See George Mason, 179 F. Supp. 3d at 592-593 (“the mere accusation
 [of sexual misconduct], if disclosed, can invite harassment and ridicule”).

                                                8
Case 6:18-cv-01069-RBD-LRH Document 173 Filed 02/03/21 Page 9 of 11 PageID 3740




 under his real name by imposing a risk of additional harm. 6 The Univ. of St Thomas court

 noted a similar inconsistency and observed that this undermined any claim of prejudice by

 a school. The court said, it is “difficult to reconcile” a school’s “repeated and genuine

 expressions of concern for the privacy of its students… with its decision not to follow the

 course taken by other (though by no means all) universities and acquiesce to pseudonymous

 proceeding.” 2016 U.S. Dist. LEXIS 193775, at *10 (citations omitted).

 E.     Plaintiff’s Interest In Proceeding Anonymously Outweighs The Public
        Interest In Open Trials

        Plaintiff acknowledges a substantial public interest in access to civil judicial

 proceedings and that the public has a related interest in the true identity of the parties. This

 interest must, however, be balanced against a strong public interest, described supra, in

 protecting the privacy of plaintiffs in sensitive cases so that these plaintiffs are not

 discouraged from asserting their claims. This is the conclusion by the overwhelming

 majority of courts to have examined this issue.

        The public interest would be disserved by disclosing Plaintiff’s identity because (i)

 students may be deterred from pursuing meritorious claims against schools; and (ii) much

 of the injury litigated against would be incurred as a result of disclosure of the plaintiff's

 identity.7 Plaintiff, if successful at trial, will seek injunctive relief vacating any disciplinary




 6
  In contrast, Plaintiff has no ulterior motive for pursuing his claim anonymously and will not gain
 any tactical advantage by having all students names kept from the public record.
 7
   It is important to note that Plaintiff’s claims are meritorious -- this Court has already held that
 the school violated its procedures in at least one way. Order on Summary Judgment at
 PageID#3318.

                                                  9
Case 6:18-cv-01069-RBD-LRH Document 173 Filed 02/03/21 Page 10 of 11 PageID 3741




  records and findings related to the allegations of sexual misconduct.8 Requiring him to

  litigate publicly could potentially reduce the value of this relief. “Even if his lawsuit were

  successful and his claims of unfair treatment were vindicated down the road… the

  complained-of damage to Mr. Doe's reputation would be perhaps unfixable if his identity

  is known.” St. Thomas at *5, citing Doe v. Alger, 317 F.R.D. 37, at * 4 (W.D. Va. 2016)

  (“If [Doe] were not allowed to proceed anonymously, part of the relief he seeks —

  expungement of his school record — would fall short of making him whole. The cat would

  have already been let out of the bag.”).

                                         CONCLUSION

         The Court should continue to grant Plaintiff leave to proceed anonymously.




  8
    Other federal courts, in considering similar claims by students accused of misconduct, have
  granted similar relief after finding that a school violated the terms of student handbooks. George
  Mason, 179 F. Supp. 3d 583, 587-88 (ordering permanent injunctive relief to expunge student
  records; “given the nature of the charges it is important to order a remedy that removes any stain
  on plaintiff's reputation and allows plaintiff to complete his education”); Brown Univ., 210 F.
  Supp. 3d 310 (D.R.I. 2016) (ordering the school to “vacate its finding and sanction against [the
  student] and expunge his record accordingly”); Trustees of Boston College et al, Docket Entry
  #200 (May 14, 2020) (ordering permanent injunctive relief including “vacating of the adverse
  finding, expungement of suspension on this basis and no reporting or dissemination of same to any
  third-party inquiring about [the student]”).

                                                 10
Case 6:18-cv-01069-RBD-LRH Document 173 Filed 02/03/21 Page 11 of 11 PageID 3742




                                                     Respectfully submitted,

                                                     /s/ Joshua Engel
                                                     CARLOS J. BURRUEZO, ESQ.
                                                     Florida Bar Number 843458
                                                     carlos@burruezolaw.com
                                                     BERTHA L. BURRUEZO, ESQ.
                                                     Florida Bar Number 596973
                                                     bertha@burruezolaw.com
                                                     941 Lake Baldwin Lane, Suite 102
                                                     Orlando, Florida 32814
                                                     Office: 407.754.2904
                                                     Facsimile: 407.754.2905

                                                     JOSHUA ADAM ENGEL
                                                     (Ohio 0075769)
                                                     ANNE TAMASHASKY
                                                     (Ohio 0064393)
                                                            Special Admission
                                                     ENGEL AND MARTIN, LLC
                                                     4660 Duke Drive, Ste. 101
                                                     Mason, OH 45040
                                                     (513) 445-9600
                                                     (513) 492-8989 (Fax)
                                                     engel@engelandmartin.com
                                                     tamashasky@engelandmartin.com



                                   CERTIFICATE OF SERVICE
  This certifies that the foregoing was filed electronically on February 5, 2021. Notice of
  this filing will be sent to all parties by operation of the Court’s electronic filing system.


                                              ____/s/ Joshua Engel ______
                                              Joshua Adam Engel (Ohio No. 0075769) (pro
                                              hac vice)




                                                11
